Mr. Justice Walker delivered the opinion of the Court: It is urged that the verdict in this case is not sufficient to sustain the judgment. It is this: “We, the jury, find the defendant guilty of larceny, of twelve hundred and seventy dollars, as charged in the indictment, and fix his punishment at three years in the state penitentiary.” It is true the verdict does not, in terms, find the value of the money stolen. But it finds that he was guilty of stealing a certain number of dollars, and as dollars indicate a fixed and precise value, the verdict is as certain in that respect as if they had found the worth of the money. The indictment charges that the defendant stole so many dollars in bank bills, and the jury find that he was guilty of the larceny of that number of dollars. This was, although not strictly in form, sufficient in substance. The evidence was sufficient to warrant the finding of the jury. It showed that the bills passed at but one per cent, discount, and this was a fact which clearly established that the bills were genuine. We know that spurious and broken bank bills do not circulate, and never pass at so small a discount. It is only genuine bills, on solvent banks, that circulate as money. When it was proved that these bills were at but one per cent, discount, that was ample evidence under which to find the bills genuine. The judgment of the court below is affirmed. Judgment affirmed.